Citation Nr: 0018889	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an increased rating for 
service-connected post-operative residuals of a left shoulder 
dislocation, minor arm, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.

This appeal arises from a January 1999, Department of 
Veterans Affairs Regional Office, No. Little Rock, Arkansas 
(VARO) rating decision, which denied the appellant an 
increased rating for his service-connected post operative 
residuals of left shoulder dislocation, minor arm, evaluated 
as 20 percent disabling. 


FINDING OF FACT

Current manifestations of the appellant's service-connected 
residuals of a left shoulder dislocation, minor arm, consist 
principally of functional limitation of motion to 90 degrees 
of abduction secondary to pain.


CONCLUSION OF LAW

The appellant's service-connected residuals of a left shoulder 
dislocation, minor arm, are no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.40, Diagnostic Codes 5201, 5203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the appellant's claim for an increased rating, the 
Board finds that he has satisfied his statutory burden of 
submitting evidence which is sufficient to justify a belief 
that his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  It is 
also clear that the appellant's claim has been adequately 
developed for appellate review purposes by VARO, and that the 
Board may therefore proceed to disposition of the matter.
In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the relevant medical history.  Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the Board considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The appellant is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 for impairment of the clavicle or scapula 
at 20 percent disabled, for nonunion with loose movement, 
which is the maximum rating under this diagnostic code.  
38 C.F.R. § 4.71a Diagnostic Code 5203 (1999).

The diagnostic criteria for limitation of motion of the arm 
call for a 20 percent disability evaluation for limitation of 
motion at shoulder level, a 30 percent disability evaluation 
is warranted for limitation of motion midway between the side 
and shoulder level, and a 40 percent disability evaluation is 
warranted for limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a Diagnostic Code 5201 (1999).

A VA examination was conducted in July 1993.  The appellant 
complained of intermittent left shoulder pain with diminished 
strength in his shoulder.  He indicated that he was right-
handed.  He claimed that he could not lift or reach overhead 
and had numbness at the scar site.  Examination of his left 
shoulder revealed a well-healed, 13 cm., C-shaped scar 
anteriorly and a 2 cm. oval scar posteriorly.  Abduction and 
forward flexion were each limited to 90 degrees.  Internal and 
external rotation were each limited at 45 degrees.  Strength 
was diminished 25%.  There was diminished sensation at the 
scar sites and generalized shoulder tenderness.  X-ray of the 
left shoulder revealed that the bone, joint and soft tissue 
structures were unremarkable.  The impression was of a normal 
left shoulder.  The final diagnosis was of left shoulder 
dislocation, postoperative. 

A September 1998 VA treatment entry reported that the 
appellant requested re-evaluation for disability of his left 
shoulder.  The impression was of chronic left shoulder pain 
and history of shoulder surgery.  The appellant was referred 
for a physical therapy consult.  An October 1998 entry 
reported that he was seen as a referral for decreased range of 
motion to the left shoulder after surgery and scarring in the 
past.  He stated that he had surgery to tighten the capsule in 
1969 and that he was unable to reach all the way up with his 
arm, and that it had been that way since the surgery.  The 
examiner observed range of motion of the left shoulder FE 
(flexion/extension) 90 (160), IR (internal rotation) WNL 
(within normal limits), ER (external rotation) 10 (25).  The 
appellant was instructed in a HEP (home exercise program) for 
shoulder range of motion and RC (rotator cuff) strengthening. 

A VA examination was conducted in January 1999.  The appellant 
again reported that his left shoulder had lost strength and 
range of motion.  The examiner observed that there was some 
decrease in activity as he removed his over and under shirts.  
He showed excellent musculature development about the left 
shoulder, which compared equally with the opposite side as far 
as build and definition.  There was a C-shaped scar starting 
laterally, curving in the coracoclavicular area along the 
anterior border of the deltoid and descending at an angle.  
The length of this surgical scar was 6 1/2 inches.  The 
appellant initially exhibited some tenderness to palpation 
about the shoulder and was extremely protective of it.  The 
manual muscle resistance exhibited during examination did not 
indicate any paralysis of the shoulder muscle girdle.  The 
appellant suppressed the action of his left upper extremity.  
However, with encouragement, his elbows demonstrated an intact 
range of motion of 0 to 145 degrees.  In testing grip 
strength, he did not demonstrate as much power in his left 
hand as in the right.  Range of motion of the shoulder caused 
him to express pain.  He could come from the vertical position 
to a position of abduction of approximately 90 degrees, at 
which point active range stopped and the examiner was unable 
to increase it passively because of protection.  External 
rotation with the humerus vertical revealed a range of 80 
degrees, which compared with the normal side, and internal 
rotation of 90 degrees.  The extremes of the ranges and the 
commencement of the tests caused the appellant to exclaim with 
pain.  The examiner did not obtain local tenderness.  Sensory 
examination revealed no loss of sensation.  Circumferential 
measurement of the left forearm and right forearm revealed the 
right to measure 12 1/4 inches and the left 12 inches.  The 
central biceps circumference revealed the left to measure 10 1/2 
inches and the right 11 inches.  

Multiple films of the left shoulder were obtained.  There was 
some slight narrowing of the joint space with some elevation 
of the glenoidal rim.  These irregularities were noted best on 
the axillary view and were associated with some cystic changes 
along the edge of the glenoid, both anteriorly and 
posteriorly.  The joint space was preserved.  The impression 
was of remote dislocation, chronic, recurrent, left shoulder; 
remote repair, dislocation, left; and pain, left shoulder, 
secondary to minimal degenerative joint disease.  The examiner 
commented that he was unable to establish the degree of 
limitation due to pain.  He expressed the opinion that the 
changes found in the left shoulder joint were secondary to the 
chronic dislocation following the injury in the service and 
the necessary reparative surgery.

As previously discussed, the severity of a shoulder 
disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  
Currently, the appellant is rated for impairment of the 
clavicle or scapula under Diagnostic Code 5203, and is 
receiving a 20 percent disability rating for nonunion with 
loose movement, which is the maximum rating under this 
diagnostic code.  A rating greater than that in effect is 
warranted for limitation of motion of the minor arm, with 
motion limited to 25 degrees from the side (Diagnostic Code 
5201).  However, the appellant had abduction of his left 
shoulder to 90 degrees on examination.

The objective medical evidence does not show limitation of 
motion warranting a 30 percent disability evaluation under 
38 C.F.R. § 4.71a Diagnostic Code 5201.  However, during the 
appellant's most recent VA examination, the examiner observed 
decreased strength on the left and limitation of function due 
to pain and guarding.  Given these objective findings and the 
appellant's complaints of pain on motion, which have been 
objectively demonstrated on the most recent VA examination, 
the Board finds, upon resolving all reasonable doubt in favor 
of the appellant, that additional disability approximating 10 
percent of average impairment of earning capacity is 
warranted under 38 C.F.R. § 4.40 (1999) for functional loss 
due to pain.  38 U.S.C.A. § 5107(b) (West 1991).  As stated 
above, the enumerated schedular criteria under Codes 5201 and 
5203 do not by themselves support increased compensation as 
the medical findings to not directly correspond to the higher 
ratings available, but as the Board must consider all 
elements of the claim under Part 4, it is found that 
increased disability in the amount of the additional 10 
percent rating under section 4.40 is shown.  Accordingly, an 
award of increased disability to 30 percent, but no higher, 
for the left (minor) shoulder disorder is in order.  DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An increased rating for service-connected residuals of a left 
shoulder dislocation, minor arm, to 30 percent, but no 
higher, is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


